Citation Nr: 1204535	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-21 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left hand disability, to include osteoporosis. 

2.  Entitlement to an initial rating in excess of 10 percent for a right hand disability, to include osteoporosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1977 to October 1981. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection and assigned a 10 percent rating for osteoporosis of the shoulders and hands as secondary to the service-connected disability of prolactinoma, effective September 4, 2003, which is the date the Veteran's service connection claim was received by the RO.  

In an April 2005 rating decision the RO noted that the decision to not grant separate non-compensable ratings for osteoporosis affecting both hands was clearly and unmistakably erroneous, and granted service connection for osteoporosis affecting both hands under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5013, with a 0 percent evaluation, effective September 4, 2003.  

In December 2008 and April 2010, the Board remanded the Veteran's current claims for additional development.  In a December 2011 rating decision the RO assigned separate 10 percent ratings for the Veteran's left and right hand disabilities, effective September 4, 2003.   

The issues have been re-characterized to comport with the development of the Veteran's case. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks initial ratings in excess of 10 percent for left and right hand disabilities.

A review of the Veteran's claim file reveals that large portions of it, including the rating decision and statement of the case (SOC) that this case stems from, as well as the Veteran's VA treatment records and March 2004 VA examination, are not of record.  Nor does the evidence of record suggest that the RO has made any attempt to locate those missing portions of the Veteran's claim file or reconstruct it.  Thus, the Veteran's record is incomplete and the Board cannot proceed with adjudication of his claims at this time.  

To ensure that VA has met its duty to assist the appellant in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that the missing documents from the Veteran's claim file can be located and sent to the Board or the file be reconstructed to account for any missing relevant records.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to locate the missing documents or reconstruct the Veteran's claim file, including obtaining copies of VA treatment records, the March 2004 VA examination, and all available adjudicative actions relevant to his current claim, including the March 2004 and April 2005 rating decisions, the statement of the case (SOC), and the supplemental statements of the case (SSOCs).

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


